DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
The “structural underbody hold-down panel” is difficult to discern from the Figures and examiner suggests adding the “structural underbody hold-down panel” to Figure 1. No new matter should be entered.
Paragraph 12 in the specification states that the “floor panel” in Figure 2 is transparent.  The “floor panel” in Figure 2 does not appear transparent and is confusing.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure does not give a definition of what a 2T or 3T weld is.  Examiner suggests adding a definition of “2T” and “3T” in the specification.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(1) and (2) as being anticipated by Yamada et al (US 2008/0111397, hereinafter “Yamada”).
Regarding claim 1, Yamada discloses a vehicle (10; Fig. 1, Paragraph 31), comprising: a structural underbody hold-down panel (23; Fig. 2); a structural floor panel (22; Fig. 3, Paragraph 31) disposed on the underbody hold-down panel; a structural dash panel (20; Figs. 2-3, Paragraph 31); a structural cowl side panel (26/27; Fig. 4, Paragraph 36); an open corner (Removal of 32/33 would show an open corner shown in Fig. 6) defining an opening at a convergence of the underbody hold-down panel, the floor panel, the dash panel, and the cowl side panel; and a structural panel joining part (32/33 Figs. 2-6; Paragraph 38, 48) disposed in the open corner to cover the opening and coupled to the underbody hold-down panel, the floor panel, the dash panel, and the cowl side panel to maintain structural integrity therebetween and provide structural reinforcement during small overlap rigid barrier impacts to facilitate reducing structural intrusion into an occupant compartment of the vehicle  (Paragraphs 89-90).
Regarding claim 2, Yamada discloses the vehicle of claim 1, wherein the structural panel joining part comprises: an interior surface (32/33; Fig. 3-5, Paragraph 38) and an opposite exterior surface (32d/33d; Fig. 2, Paragraph 56); a main body panel(32/33; Fig. 6); an underbody end (32d/33d; Fig. 2);  Page 16 of 20Attorney Ref. 710870US1 a dash flange (32a/32c and 33a/33c; Fig. 6, Paragraphs 50, 55) extending from the main body panel; and a side flange (32b; Fig. 4-5) extending from the main body panel, wherein the main body panel extends between the underbody end, the dash flange and the side flange (Figs. 4 and 6) and is positioned at acute angles relative to each of the dash panel and the cowl side panel (Figs. 4 and 6).
Regarding claim 3, Yamada discloses the vehicle of claim 2, wherein the main body panel is generally triangular (see Figure 3 of Yamada) and configured to extend across the corner opening 
Regarding claim 4, Yamada discloses the vehicle of claim 2, wherein: the interior surface of the underbody end (32d/33d; Fig. 2) is configured to couple (see Figs. 2-3) to the floor panel (22); the exterior surface of the underbody end (32d/33d; Fig. 3, Paragraph 31) is configured to couple to the underbody hold-down panel (23; Fig. 2); the exterior surface of the dash flange (32a/32c and 33a/33c; Fig. 6, Paragraphs 50, 55) is configured to couple (Figure 6) to the dash panel (20); and the exterior surface of the side flange is configured to couple to the cowl side panel (26/27).
Regarding claim 5, Yamada discloses the vehicle of claim 2, wherein the underbody end (32d/33d; Fig. 2) is coupled to the floor panel (22; Fig. 3, Paragraph 31) via a row of spot welds (Paragraph 78-81).
Regarding claim 6, the vehicle of claim 2, wherein the underbody end (32d/33d; Fig. 2) is coupled to both the floor panel (22; Fig. 3, Paragraph 15, 31) and the underbody hold-down panel via a row of spot welds (Paragraph 5, 15, 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Mildner (US 2012/0043785).
Regarding claim 7, Yamada discloses the vehicle of claim 2, wherein the dash flange (32a/32c and 33a/33c; Fig. 6, Paragraphs 50, 55) is coupled to the dash panel (20; Figs. 2-3, Paragraph 31).  However, Yamada fails to disclose the dash flange is coupled to the dash panel via a row of spot welds.  In Yamada the dash flange is coupled to the dash panel via self-piercing rivets (43; Fig. 3, Paragraph 50) which is obvious to use here and common knowledge in the art to replace conventional spot welding with rivets.  
In claim 7, Mildner teaches the dash flange (130) is coupled to the dash panel (12) via a row of spot welds (36; Fig. 2, Paragraph 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dash flange coupled to the dash panel via a row of spot welds.  Doing so, allows for the vehicle body components to be connected to one another (Mildner, Paragraph 28) and with a common attachment type scheme.
Regarding claim 9, Yamada discloses the vehicle (10; Fig. 1, Paragraph 31) and the structural joining part (32/33 Figs. 2-6; Paragraph 38, 48) of claim 2.  However, Yamada fails to disclose wherein the structural joining part further comprises a directional stiffening bead formed in the main body panel, the directional stiffening bead defining a depression in the main body panel defined at least partially by a bottom wall, an upper wall, a lower wall, and first and second end walls.
In claim 9, Mildner teaches wherein the structural joining part (16) further comprises a directional stiffening bead (top cross-car/ y directional bead on 16; Fig. 2; Paragraphs 14-15) formed in the main body panel, the directional stiffening bead defining a depression (in between the top bead and bottom bead of 16; Fig. 2) in the main body panel (16) defined at least partially by a bottom wall (32; Fig. 2), an upper wall (top wall of the top bead; Fig. 2), a lower wall (bottom wall of the top bead; Fig. 2), and first and second end walls (30, 34; Fig. 2).

Regarding claim 10, Yamada discloses the vehicle of claim 9 and the structural joining part.  However, Yamada fails to disclose wherein the structural joining part further comprises a second directional stiffening bead formed in the main body panel.  
In claim 10, Mildner teaches wherein the structural joining part further comprises a second directional stiffening bead (bottom cross-car/ y directional bead on 16; Fig. 2 and labeled Fig. 2 below; Paragraphs 14-15) formed in the main body panel (16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural joining part to have a second directional stiffening bead.  Doing so, allows for structure-reinforcing means in the structural joining part (Paragraphs 2, 13-14).
Regarding claim 11, Yamada discloses the vehicle of claim 10.  However, Yamada fails to disclose wherein the first and second directional stiffening beads extend from the side flange toward the dash flange.
In claim 11, Mildner teaches wherein the first and second directional stiffening beads (top and bottom cross-car/ y directional bead on 16; Fig. 2 and labeled Figure below; Paragraphs 14-15) extend from the side flange (34, Fig. 2 in Mildner) toward the dash flange (30; Fig. 2 in Mildner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural joining part where the directional stiffening beads extend from the side flange to the dash flange.  Doing so, allows for structure-reinforcing means in the structural joining part extending in a horizontal pattern to increase structural and torsional stiffness, and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Young et al. (US 9266567, hereinafter “Young”).
Regarding claim 8, Yamada discloses the vehicle (10; Fig. 1, Paragraph 31), the side flange, cowl side panel, and spot welds of claim 2.  Also, please note that the spot welds, whether in one row or two, is an obvious duplication of parts to increase the strength of the vehicle.  However, Yamida fails to disclose wherein the side flange is coupled to the cowl side panel with advanced impact structural adhesive.
In claim 8, Young teaches wherein multiple vehicle components in the area of the dash, cowl side, and floor panel can be coupled together with advanced impact structural adhesive (Column 6, lines 20-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle to use advanced impact structural adhesive to couple the side flange to the cowl side.  Doing so, offers a variety of attachment options and joining techniques without limitations during manufacturing (Young, Column 9, lines 15-20).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Mildner and further in view of Young.
Regarding claim 12, Yamada discloses the vehicle of claim 2 wherein: the interior surface of the underbody end (32d/33d; Fig. 2) is coupled (Fig. 4-5) to a lower side of the floor panel (22/22a; Fig. 4-5, Paragraphs 80-81) via a row of first 2T spot welds (Paragraphs 80-81); the interior surface of the underbody end is coupled to the lower side of the floor panel (22; Figs. 2-3), and the exterior surface of 
However, Yamida fails to disclose the exterior surface of the dash flange is coupled to the dash panel via a row of second 2T spot welds (the spot welds, whether in one row or two, is an obvious duplication of parts to increase the strength of the vehicle); and the exterior surface of the side flange is coupled to the cowl side panel via an advanced impact structural adhesive.
In claim 12, Mildner teaches the exterior surface of the dash flange is coupled to the dash panel via a row of second 2T spot welds.  
However Mildner fails to teach the exterior surface of the side flange is coupled to the cowl side panel via an advanced impact structural adhesive.
In claim 12, Young teaches using advanced impact structural adhesive (Column 6, lines 20-33) to couple vehicle parts such as the side flange of a structural panel to the cowl side panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle to use spot welding techniques and advanced impact structural adhesive to couple the side flange to the cowl side.  Doing so, offers a variety of attachment options and joining techniques without limitations during manufacturing (Young, Column 9, lines 15-20).

    PNG
    media_image1.png
    625
    919
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakagami et al. (JP 2005/193843A) discloses a structural joining part comprising directional stiffening beads and a depression defined at least partially by a bottom wall, an upper wall, a lower wall, and first and second end walls.
Toba (US 2013/0264843A1) discloses a structural joining part coupled to the dash panel and cowl side to cover and reinforce a footrest portion formed as part of the dash lower panel and protect from narrow offset collision loads acting on the footrest position.  
Tatsuwaki (US 2017/0247057A1) discloses a structural joining part using multiple rows of spot-welds to attach to other vehicle components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612